PER CURIAM.
Powis appeals from a final judgment entered after the lower court granted Ford Motor Credit Company’s motion for summary judgment. The lower court found that section 324.021(9) Florida Statutes (1983), excepted a long-term lessor from liability under Florida’s dangerous instrumentality doctrine.1
We reverse on the authority of Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990). In Kraemer the Florida Supreme Court rejected the contention that section 324.021(9)(a) created an exception to the dangerous instrumentality doctrine. Therefore, the lower court’s finding that section 324.021(9)(a) supported summary judgment in the instant case was in error.2
This cause is remanded to the trial court for further proceedings.
ANSTEAD, GLICKSTEIN and POLEN, JJ., concur.

. This section was renumbered 324.021(9)(a) following the enactment of chapter 86-229, Laws of Florida.


. We note that the instant appeal does not address the issue of whether section 324.02 l(9)(b), Florida Statutes (1986), excepts a long-term lessor from liability under the Dangerous Instrumentality Doctrine. See Folmar v. Young, 560 So.2d 798 (Fla. 4th DCA 1990), reh’g pending.